DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5, 8 and 10 are objected to because of the following informalities.  Appropriate correction is required.
Regarding claim 5, "the circumferential extent" should read "a circumferential extent".
Regarding claim 8, "the cross section" should read "a cross section".
Regarding claim 10, “slit” should read “slits”.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nicholas Landau on 2/3/2022 at 3:24 PM EST and 4:23 PM EST.
The application has been amended as follows: 
Regarding claim 4, line 1, “1” has been changed to --3--.
Regarding claim 5, line 1, “any preceding” has been deleted.
Regarding claim 12, line 2, “can assume” has been changed to “is able to”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 9-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat 5725115 issued to Bosl et al. (hereinafter “Bosl”) in view of US Pat 7591398 issued to Pritikin et al. (hereinafter “Pritikin”).
Regarding claim 1, Bosl teaches a closure (closure cap, Title; Fig 2 - 1, 2, 3, 5, 8, 14, 17) in combination with a container neck (container neck, Abstract first sentence; Fig 2), the closure comprising 
   a cap (removable cap, Fig 2 – 1, 2), and a retaining ring (Fig 2, retaining ring 3) for retaining the closure on the container neck, 
   a tether (Fig 2, tether 5) is provided between the cap and the retaining ring, one end (Fig 1, “one end” 6) of the tether is fixedly connected to the cap and the other end (Fig 1, “other end” 7) is fixedly connected to the retaining ring, the connected to the cap by a root (Fig 1, portion of cited tether 5 at cited end 7 is connected to cited cap 1, 2) and extends from the root in a clockwise, cap screwing-on direction (Fig 1, cited tether 5 extends clockwise, which is a screw-on direction, from cited end 7), 
   the ring is rotatable (col 5, line 64-65 - “retaining ring…will rotate”) but exerts a compression force (col 5, line 63 - “This force 18” shown in Figure 3 to act on cited neck) on the container neck and 
   the cap is freely rotatable (Fig 1, shows free rotation of cited cap 1, 2), 

but does not explicitly teach that the ring moves relatively less than the cap when the cap is screwed on, which causes the tether to buckle.
Pritikin, however, teaches a cap (Fig 12, cap 16) with a retaining ring (Fig 12, ring 22) and a tether (Fig 12, tether 20) on a container neck (Fig 10, spout 26), whereby in use when the cap is screwed onto the neck the ring rotates less than the cap and causes the tether to buckle (examiner points out “in use” as intended use; therefore, due to an inherent capability of the reference structure, this relative motion is capable of occurring; wherein, when cited cap 16 is screwed back onto cited neck 26, cited ring 22 necessarily rotates together with, but less via retarded motion than the cap because cited tether 20 is long enough, thereby causing a buckled folded tether as shown in Figures 12 and 26;
   Furthermore, Pritikin also teaches a cross section of a tether Fig 46, leash 20 and leash hinge portion 84 have a cross-section - col 13, line 51-53 within a range, col 13, lines 54-59 cross-sectional areas range thinner to wider between 20 and 84;
   Figure 10 is untampered with, whereas the tether looks different from relative cap rotation to the ring in Figures 12 and 26, necessarily evidencing tampering;
   Pritikin further teaches that cross sectional area of the tether is of the order of mm2 (note Fig. 21 showing by comparison a size of a container manipulated by a human hand of average dimensions, relative to the cross sectional area of the tether , etc.)).

The purpose of a retaining ring rotating less than a corresponding cap causing relative motion and tether buckling is to be turned clockwise initially to break tear tabs (col 9, lines 8-9), and allow the cap once removed to allow the ring to twist freely, thereby also allowing the tether to twist with it (col 8, para 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the retaining ring of Bosl with the capability to rotate less than the cap as taught by Pritikin in order to advantageously open a container without activating a puncture device within a cap, thereby avoiding leakage.

Regarding claim 2, Bosl further teaches the closure (closure cap, Title; Fig 2 - 1, 2, 3, 5, 8, 14, 17) comprises a main frangible line (Fig 1, line of rupture bridge pieces 14) formed between the cap (removable cap, Fig 2 – 1, 2) and the ring (Fig 2, retaining ring 3).

Regarding claim 3, Bosl further teaches a tether-forming frangible line (Fig 1, line of rupture bridge pieces 14a) is formed axially beneath the main frangible line (Fig 1, cited tether line 14a is axially below cited main line 14 (examiner chooses axis of symmetry of the cylindrical portion of the container and cap)).

Regarding claim 4, Bosl further teaches the interface between the main frangible line (Fig 1, line of rupture bridge pieces 14) and the tether-forming frangible line (Fig 1, line of rupture bridge pieces 14a) is chicane-like (Fig 4, interface area around cited tether 5 has a chicane shown at the left end of said area).

Regarding claim 6, Bosl further teaches the retaining ring (Fig 2, retaining ring 3) includes a bead (Fig 2, linkage 17 extrusion) for retaining the ring (Fig 2, retaining ring 3) on a container mouth (container mouth, Abstract second sentence).

Regarding claim 7, Bosl further teaches the retaining ring (Fig 2, retaining ring 3) comprises one or more retaining flaps (Fig 2, tongues 8) for retaining the ring (Fig 2, retaining ring 3) on a container mouth (container mouth, Abstract second sentence).

Regarding claim 9, Bosl further teaches one or more frangible lines (Fig 1, lines of rupture bridge pieces 14, 14a, 14b), in which the frangible line/s are formed by moulded bridges (col 1, line 66-67 – cited closure is mold manufactured).

Regarding claim 10, Bosl further teaches one or more frangible lines (Fig 1, lines of rupture bridge pieces 14, 14a, 14b), in which the frangible line/s are slit (Fig 4, bridges form slits shape).

Regarding claim 11, Bosl further teaches the tether (Fig 2, tether 5) is formed in (Figure 2 shading shows that the same material necessarily makes cited tether 5 formed in cited ring 3) the ring (Fig 2, retaining ring 3).

Regarding claim 13, Bosl as modified by Pritikin above already includes all limitations, including that the retaining ring (Fig 12, ring 22) is retarded as it rotates together (cited ring 22 necessarily rotates together with, but less via retarded motion than the cap because) with the cap (Fig 12, cap 16), the difference in rotation causing the cap to overtake the ring and causing deformation (cited rotate together causes cited tether 20 that is long enough, to buckle and fold the tether as shown in Figures 12 and 26) of the tether (Fig 12, tether 20), the deformation providing an additional visual (buckled folded tether as shown in Figures 12 and 26) form of tamper evidence (Figure 10 is untampered with, whereas the tether looks different from relative cap rotation to the ring in Figures 12 and 26, necessarily evidencing tampering). See details in 
Regarding claim 14, Bosl further teaches which the cap (removable cap, Fig 2 – 1, 2) comprises a top plate (Fig 1, cap base 1) and a side wall (Fig 1, cap wall 2) depending from the periphery (Figure 2 shows cited wall 2 depending from periphery of cited top plate 1) thereof, the retaining ring (Fig 2, retaining ring 3) being arranged axially beneath (Fig 2, cited ring 3 is axially below cited wall 2 (examiner chooses axis of symmetry of the cylindrical portion of the container and cap)) the side wall.

Regarding claim 15, Bosl further teaches the cap (removable cap, Fig 2 – 1, 2) comprises a base (Fig 1, ring 3, 14a, 14b) and a lid (Fig 1, cap 1, 2, 6) hingedly connected (Fig 1, shows that tether 5 allows hinged motion and connects cited base with cited lid) together and a dispensing member (Fig 4, shows ridges on the cap for grip, which allows dispensing of container contents upon screw off of said cap; examiner points out that “dispensing member” lacks criticality), 
   the retaining ring (Fig 2, retaining ring 3) is formed on (Figure 2 shading shows that the same material necessarily makes cited tether 5 formed on cited ring 3) the base.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bosl/Pritikin in further view of CN 107646016 issued to Bois et al. (hereinafter “Bois”).
Regarding claim 5, Bosl further teaches a circumferential extent (Fig 4, length of cited tether 5 along cited line 14a) of the tether-forming frangible line (Fig 1, line of rupture bridge pieces 14a) is in a range (wherein a range is necessarily defined as extending from a partial circumference to almost the entire circumference – col 6, lines 8-11, Figure 4),

But Bosl as modified by Pritikin above does not expressly include a selection of specific ranges. 
Bois, however, teaches a circumferential extent of a tether-forming frangible line (Figure 10 shows breakable bridges 6 along a circumferential extending line defined by gap 9 that upon breaking forms a tethered connection through hinge wall section 11a and 11b)  in a range 10 degrees to 40 degrees; in a range 40 degrees to 70 degrees; approximately 55 degrees; in a range 70 degrees to 120 degrees; or approximately 90 degrees (examiner chooses “or a range 10 degrees to 40 degrees”; “angle of 10 degrees to 60 degrees”, in the paragraph beginning with “Where the container has a tubular side wall…” and shown in Figure 9 as angle alpha; 
   Examiner additionally points out that all other remaining ranges are also taught, because in the paragraph “As shown by FIG. 1…” and for example in Figure 9, the distance between two notches 12 is 8% to 53% of the outer diameter of the circumferential wall, meaning an encompassing range for a cited line is 28.8 degrees to 190.8 degrees).

second to last paragraph right after the detailed description of FIGS. 15 to 17). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the extent of the frangible line of Bosl/Pritikin to be within a specific range as taught by Bois in order to advantageously increase the extent according to specific needs in the wide market as well as manufacturing freedom to be readily formed multiple different ways to meet said needs. A longer extent creates the benefit of a longer tether and therefore more distance from the container mouth and a consumers mouth so as to be conveniently unobstructed. A shorter extent creates the benefit of a wider hinge to increase the fatigue lifecycle and increase strength in the closed position, so as to be reliable through an indeterminate number of opening/closing actions based on varied contents and moisture-proof.
	Additionally and in the alternative, if an argument may be made that Bosl as modified above does not expressly disclose the specific angular range or specific angular values claimed, then Bosl/Pritikin discloses the claimed invention except for a selection of specific ranges.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide this particular range of workable values for the modified Bosl/Pritikin closure, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bosl/Pritikin in view of a design choice.
Regarding claim 8, Bosl as modified by Pritikin already teaches most of the claim limitations, included from the insight of Figure 46 above, including that the cross section (Fig 46, leash 20 and leash hinge portion 84 have a cross-section - col 13, line 51-53) of the tether (Fig 46, leash 20 and leash hinge portion 84) is in a range (see rejection of the parent claim above, with respect to “thinner to wider”, col 13, lines 54-59 areas range thinner to wider between 20 and 84),

But does not explicitly teach a specific range.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to create a tether cross-sectional area range from 0.5 mm2 to 3 mm2, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05 (II-A) In re Aller, 105 USPQ 233. Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bosl/Pritikin in view of US Pat 6474491 issued to Benoit-Gonin et al. (hereinafter “Benoit-Gonin”).
Regarding claim 12, Bosl/Pritikin does not explicitly teach that the cap (Bosl, removable cap, Fig 2 – 1, 2) is able to assume a docked position on a container mouth.

Benoit-Gonin, however, teaches a tethered cap (Fig 8, capping device 1 with tether arms 4) that is able to assume a docked position (Fig 8, cap 6 shown capable of securely docking to a position on an opening of the container neck 2a) on a container mouth (container neck 2a).

The purpose of a docked position for a tethered cap is to allow a cap to be of “flip-top” type (col 2, lines 9-12) and pull on the tether (col 4, lines 33-35) thus a user does not have to hold the cap in a titled position during flow of the contents of the container (col 2, lines 15-18). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cap of Bosl/Pritikin with the capability of docking as taught by Benoit-Gonin in order to advantageously assist in holding the cap in a hands-free manner, therefore increasing dexterity for the user, and enable said user to write, eat a meal bar, or take a phone call conveniently at the same time. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892.
JP H10175656 Figure 4 flap 28 when the closure is rotated causes elastic deformation and engagement causing force in the tamper-evident hem, and Figure 2 bridge portion 36d has a specific cross-sectional area range.
US 8720726 "tether section may span a sector of skirt section of about 90 degree"
US 5215204 "visible distortion" of tether after unthreading the cap, meaning distorted during rethread.
CN 102700823 tether is directly connected to a root directly connected to a cap and said tether extends clockwise, said tether is also chicane-like (Fig 1)

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C BALDRIGHI whose telephone number is (571)272-4948. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 5712724926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/ERIC C BALDRIGHI/Examiner, Art Unit 3733                                                                                                                                                                                                        /VALENTIN NEACSU/Primary Examiner, Art Unit 3731